                 Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 1 of 9




Approved:
                     NI QIAN
                                                                                        ORIGINAL
                     Assistant United States Attorney

Before:              THE HONORABLE STEWART D.
                     United States Magistrate Judge
                                                                         AARON   1 9Mfil 6792
                     Southern District of New York

                                                         -   -   -   -    X
                                                                                  SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                                                  Violations of
            - v.     -                                                            18 u.s.c. §§ 1349,
                                                                                  1344, 1028A, and 2
RASHAUN TRICE,
SCOTT ACHEAMPONG,
    a/k/a "Montana," and
TOURAY BLACKWOOD,
                                                                                  COUNTY OF OFFENSE:
                                         Defendants.                              BRONX

-   -   -    -   -   -   -   -   -   -   -   -   -   -   -   -           X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ROBERT MOERLER, being duly sworn, deposes and says
that he is a Postal Inspector with the United States Postal
Inspection Service ("USPIS"), and charges as follows:

                                             COUNT ONE
                                 (Conspiracy to Commit Bank Fraud)

          1.   From at least in or about September 2018 up to
and including in or about November 2018, in the Southern
District of New York and elsewhere, RASHAUN TRICE, SCOTT
ACHEAMPONG, a/k/a "Montana," and TOURAY BLACKWOOD, the
defendants, and others known and unknown, willfully and
knowingly did combine, conspire, confederate, and agree together
and with each other to commit bank fraud, in violation of Title
18, United States code, Section 1344.

          2.   It was a part and object of the conspiracy that
RASHAUN TRICE, SCOTT ACHEAMPONG, a/k/a "Montana," and TOURAY
BLACKWOOD, the defendants, and other known and unknown,
willfully and knowingly would and did execute and attempt to
execute a scheme and artifice to defraud financial institutions,
the deposits of which were then insured by the Federal Deposit
       Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 2 of 9




Insurance Corporation, and to obtain moneys, funds, credits,
assets, securities, and other property owned by, and under the
custody and control of, such financial institutions, by means of
false and fraudulent pretenses, representations, and promises,
in violation of Title 18, United States Code, Section 1344.

          (Title 18, United States Code, Section 1349.)

                              COUNT TWO
                             (Bank Fraud)

          3.   From at least in or about September 2018 up to
and including in or about November 2018, in the Southern
District of New York and elsewhere, RASHAUN TRICE, SCOTT
ACHEAMPONG, a/k/a "Montana," and TOURAY BLACKWOOD, the
defendants, did execute and attempt to execute a scheme and
artifice to defraud financial institutions, the deposits of
which were then insured by the Federal Deposit Insurance
Corporation, and to obtain moneys, funds, credits, assets,
securities, and other property owned by, and under the custody
and control of, such financial institutions, by means of false
and fraudulent pretenses, representations, and promises, to wit,
the defendants deposited stolen, forged, and/or altered checks
into third-party bank accounts in an attempt to fraudulently
withdraw said funds.

      (Title 18, United States Code, Sections 1344 and 2.)

                            COUNT THREE
                    (Aggravated Identity Theft)

          4.   From at least in or about September 2018 up to
and including at least in or about November 2018, in the
Southern District of New York and elsewhere, RASHAUN TRICE,
SCOTT ACHEAMPONG, a/k/a "Montana," and TOURAY BLACKWOOD, the
defendants, knowingly did transfer, possess, and use, without
lawful authority, a means of identification of another person,
during and in relation to a felony violation enumerated in Title
18, United States Code, Section 1028A(c), to wit, TRICE,
ACHEAMPONG, and BLACKWOOD deposited checks with names and bank
account numbers of other persons during and in relation to the
conspiracy to commit bank fraud and bank fraud charged in Counts
One and Two of this Complaint.

  (Title 18, United States Code, Sections 1028A(a) (1), 1028A(b),
                             and 2)


                                   2
       Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 3 of 9




     The bases for my knowledge and for the foregoing charge
are, in part, as follows:

          5.   I am a United States Postal Inspector.  I have
been personally involved in the investigation of this matter,
and I base this affidavit on that experience, my conversations
with other law enforcement officials, and my examination of
various reports and records.  Because this affidavit is being
submitted for the limited purpose of demonstrating probable
cause, it does not include all the facts I have learned during
the course of my investigation. Where the contents of documents
and the actions, statements, and conversations of others are
reported herein, they are reported in substance and in part,
except where otherwise indicated.

          6.   Based on my review of records from a national
bank ("Bank-1") and my conversations with a Bank-1 employee, I
have learned that from in or about September 2018 up to and
including November 2018, the defendants individually, and with
each other and/or others, did deposit or attempt to deposit
forged or stolen checks into bank accounts not belonging to
them. Specifically, I have learned in substance and in part:

                a. On or about October 4, 2018, surveillance
footage captured a man I later identified as RASHAUN TRICE, the
defendant, depositing a check in the amount of $9,000 ("Check-
1") at a Bank-1 Automated Teller Machine ("ATM") in the Bronx,
New York, into the bank account of a third-party ("Account-1").
Check-1 was later identified by the bank that issued Check-2 as
altered and/or counterfeit.

                b. On or about October 10, 2018, surveillance
footage captured TRICE depositing into Account-1 a check in the
amount of $9,650 ("Check-2") at an ATM for Bank-1 in New
Rochelle, New York.  Check-2 was later identified by the bank
that issued Check-2 as altered and/or counterfeit.

                c. On or about October 2, 2018, surveillance
footage captured a woman ("CC-1") depositing a check in the
amount of $7,000 ("Check-3") at an ATM for Bank-1 in the Bronx,
New York, into a Bank-1 bank account ("Account-2") that I later
identified as CC-l's own account.  Check-3 was later identified
by the bank that issued Check-3 as altered and/or counterfeit.

                d.   On or about October 9, 2018, surveillance
footage captured CC-1 depositing into Account-2 a check in the
amount of $9,000 ("Check-4") at an ATM for Bank-1 in the Bronx,

                                   3
       Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 4 of 9




New York.  Check-4 was later identified by the bank that issued
Check-4 as altered and/or counterfeit.

                 e.   On or about October 18, 2018, surveillance
footage captured CC-1 depositing into Account-2 a check in the
amount of $8,700 ("Check-5") at an ATM for Bank-1 in the Bronx,
New York.  Check-5 was later identified by the bank that issued
Check-5 as altered and/or counterfeit.

                 f. On or about October 17, 2018, surveillance
footage captured a man I later identified as SCOTT ACHEAMPONG,
a/k/a "Montana," the defendant, depositing a check in the amount
of $9,300 ("Check-6") at an ATM for Bank-1 in Hamilton Heights,
New York,  into the account of a third party ("Account-3").

                g. On or about October 15, 2018, surveillance
footage captured TRICE depositing a check in the amount of
$8,000 ("Check-7") at an ATM for Bank-1 in the Bronx, New York,
into the account of a third party ("Account-4").

                h. On or about October 24, 2018, surveillance
footage captured TRICE depositing a check in the amount of
$8,300.50 ("Check-8") at an ATM for Bank-1 in the Bronx, New
York, into Account-4.  Check-8 was later identified by the bank
that issued Check-8 as altered and/or counterfeit.

                 i. On or about October 8, 2018, surveillance
footage captured a man later identified as TOURAY BLACKWOOD, the
defendant, making a cash deposit in the amount of $1,000 into
Account-4 at an ATM for Bank-1 in the Bronx, New York.  On or
about October 12, 2018, surveillance footage capLured BLACKWOOD
making a withdrawal in the amount of $1000 from Account-4 at an
ATM for Bank-1 in the Bronx, New York.

                j. On or about October 29, 2018, surveillance
footage captured ACHEAMPONG depositing a check in the a~ount of
$8,400 ("Check-9") at an ATM for Bank-1 in Mount Vernon, New
York,  into the account of a third party ("Account-5").

                 k. On or about November 16, 2018, surveillance
footage captured TRICE depositing into Account-5 a check in the
amount of $9,602.42 ("Check-10") at an ATM for Bank-1 in the
Bronx, New York. Check-10 was later identified by the bank that
issued Check-10 as altered and/or counterfeit.

                1. On or about November 21, 2018, surveillance
footage captured TRICE depositing into Account-5 a check in the

                                   4
       Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 5 of 9




amount of $9,474.12   ("Check-11") at an ATM for Bank-1 in the
Bronx, New York.

                m. On or about November 1, 2018, surveillance
footage captured TRICE depositing a check in the amount of
$9,652 ("Check-12") at an ATM for Bank-1 in the Bronx, New York,
into the account of a third party ("Account-6"). Check-12 was
later identified by the bank that issued Check-12 as altered
and/or counterfeit.

                n. On or about October 26, 2018, surveillance
footage captured BLACKWOOD making a cash deposit in the amount
of $300 at a Bank-1 ATM in the Bronx, New York, into Account-6.
On or about October 27, 2018, surveillance captured BLACKWOOD
making a withdrawal in the amount of $500 from Account-6 at a
Bank-1 ATM in the Bronx, New York.

                o. On or about November 8, 2018, surveillance
footage captured ACHEAMPONG depositing a check in the amount of
$11,500 ("Check-13") at an ATM for Bank-1 in the Bronx, New
York, into the account of a third party ("Account-7").  Check-13
was later identified by the bank that issued Check-13 as altered
and/or counterfeit.

                p. On    or about November 9, 2018, surveillance
footage captured TRICE   depositing a check in the amount of
$8,927.57 ("Check-14")   at an ATM for Bank-1 in the Bronx, New
York, into the account   of a third party ("Account-8").

                q. On or about November 16, 2018, surveillance
footage captured TRICE depositing a check in the arnounL of
$9,676.22 ("Check-15") at an ATM for Bank-1 in the Bronx, New
York, into the account of a third party ("Account-9").   Check-15
was later identified by the bank that issued Check-15 as altered
and/or counterfeit.

                 r. On or about November 21, 2018, surveillance
footage captured TRICE depositing into Account-9 a check in the
amount of $7,500 ("Check-16") at an ATM for Bank-1 in the Bronx,
New York.  Check-16 was later identified by the bank that issued
Check-16 as altered and/or counterfeit.

                s. On or about November 21, 2018, surveillance
footage captured ACHEAMPONG depositing a check in the amount of
$8,308.35 ("Check-17") at an ATM for Bank-1 in the Bronx, New
York, into an account for a third party ("Account-10").



                                   5
      Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 6 of 9



                 t. On or about November 17, 2018, surveillance
footage captured BLACKWOOD making a cash deposit in the amount
of $900 into Account-10 at a Bank-1 ATM in the Bronx, New York,
and then subsequently withdrawing $900 from Account-10 at the
same Bank-1 ATM.

                u. On or about November 23, 2018, surveillance
footage captured BLACKWOOD depositing a check in the amount of
$8,700 ("Check-18") at an ATM for Bank-1 in the Bronx, New York,
into a bank account belonging to BLACKWOOD ("Account-11").

                v. On or about November 16, 2018, surveillance
footage captured a man depositing a check in the amount of
$8,500 ("Check-19") at an ATM for Bank-1 in the Bronx, New York,
into an account for a third party ("Account-12").

                w. On or about November 27, 2018, surveillance
footage captured a man depositing a check in the amount of
$13,000 ("Check-20") at an ATM for Bank-1 in the Bronx, New
York, into an account for a third party ("Account-13").  Check-
20 was later identified by the bank that issued Check-20 as
altered and/or counterfeit.

                x. The same device cookie was used to access
online banking for Account-1 and Account-9.

                y. The same device cookie was used to access
online banking for Account-4, Account-5, Account-6, Account-7,
Account-10, and Account-11.

                z. The same device cookie was used to access
online banking for Account-2, Account-3, Account-5, Account-7,
Account-12, and Account-13.


                aa. The deposits of Bank-1 are insured by the
Federal Deposit Insurance Corporation.

          7.   Based on my training and experience, I understand
that a device cookie is a unique file that contains data
specific to each website that is visited from a particular web
browser on a particular device.   The device cookie allows that
particular web browser on that particular device to remember
certain types of information specific to the user of the device
from previous sessions.   If device cookies are enabled on a
browser, then they are automatically generated whenever the user
visits a new webpage.   Furthermore, I understand that because


                                   6
       Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 7 of 9




device cookies are unique files specific to particular devices,
if the same device cookie was used to access a particular
website at different times, then that particular website was
visited using the same device.

           8.  Based on my conversation with the person from
whose bank account Check-6 was drawn, I learned that Check-6 was
fraudulent and she did not write any check to the holder of
Account-3.

           9.  Based on my conversation with the person from
whose bank account Check-7 was drawn, I learned that Check-7 was
fraudulent and he did not write any check to the holder of
Account-4.

           10. Based on my conversation with the person from
whose bank account Check-9 was drawn, I learned that Check-9 was
fraudulent and he did not write any check to the holder of
Account-5.

           11. Based on my conversation with the person from
whose bank account Check-11 was drawn, I learned that Check-11
was fraudulent and he did not write any check to the holder of
Account-5.

          12. Based on my conversation with a representative
from the company from whose bank account Check-14 was drawn, I
learned that Check-14 was fraudulent and the company did not
issue any check to the holder of Account-8.

          13.  Based on my conversation with one ot the persons
from whose bank account Check-17 was drawn, I learned that
Check-17 was fraudulent and she did not write any check to the
holder of Account-10.

          14. Based on my conversation with the person from
whose bank account Check-18 was drawn, I learned that Check-18
was fraudulent and she did not write any check to TOURAY
BLACKWOOD, the defendant.

          15.  Based on my conversation with one of the persons
from whose bank account Check-19 was drawn, I learned that
Check-19 was fraudulent and she did not write any check to the
holder of Account-12.

          16.  I identified the man captured in the surveillance
video depositing Check-1 as RASHAUN TRICE, the defendant, by

                                  7
.-   .          Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 8 of 9




         running a screenshot of the surveillance footage through a
         facial recognition program, which identified him as TRICE from
         New York City Police Department ("NYPD") arrest records.   I was
         then able to identify the man captured in the surveillance video
         depositing Check-2, Check-7, Check-10, Check-11, Check-12,
         Check-14, Check-15, and Check-16 as TRICE based on a comparison
         between the surveillance footage and photos of TRICE maintained
         by the NYPD and the New York Department of Motor Vehicles
          ("OMV") .

                   17.  I identified the man captured in the surveillance
         video depositing Check-18 as TOURAY BLACKWOOD, the defendant, by
         comparing the surveillance footage with the photo of BLACKWOOD
         maintained by the OMV.   I was then able to identify the man
         captured in the surveillance video making deposits on October 8,
         2018, October 24, 2018, and November 17, 2018, as described
         above in paragraphs 6(i), (n), and (t), respectively, as
         BLACKWOOD based on a comparison between the surveillance footage
         and photos of BLACKWOOD maintained by the NYPD and the OMV.

                   18.  I identified the man captured in the surveillance
         video depositing Check-13 as SCOTT ACHEAMPONG, a/k/a "Montana,"
         the defendant, by comparing the surveillance footage with a
         photo of ACHEAMPONG from Yonkers Police Department arrest
         records.  I was then able to identify the man captured in the
         surveillance video depositing Check-6, Check-9, and Check-17 as
         ACHEAMPONG based on a comparison between the surveillance
         footage and photos of ACHEAMPONG maintained by the OMV and the
         Yonkers Police Department.

                   WHEREFORE, deponent respectfully requests that
         warrants be issued for the arrests of TRICE RASHAUN, SCOTT
         ACHEAMPONG, a/k/a "Montana," and TOURAY BLACKWOOD, the




                                            8
.-   .   .   ~

                        Case 1:19-mj-06792-UA Document 1 Filed 07/23/19 Page 9 of 9




                 defendants, and that they be arrested, and imprisoned or bailed,
                 as the case may be.



                                          ~             MOERLER_______

                                           Postal Inspector
                                           United States Postal Inspection Service




                                           AARON
                                           JUDGE
                                           YORK




                                                    9
